' This opinion was
 yFIHEv
      IN CLimU OFFICE X
                                                                         filed for record

•UFKME COUNT.CDOE OP VNttHMSreN

j DATE SEP 1 2 ?flt)                                                  Susan L. Carlson
                                                                     Supreme Court Clerk
        GHIEFJUSTlGe




             IN THE SUPREME COURT OF THE STATE OF WASHINGTON

  STATE OF WASHINGTON,

                     Respondent,                       No. 95858-1


                                                       En Banc


  MICHAEL CLIFFORD BOISSELLE,
                                                       Filed            ^ ^ 2019
                     Petitioner.



           OWENS,J. — Law enforcement officers were dispatched to Michael Clifford

  Boisselle's home after two anonymous 911 calls reported that a man named Mike shot

  and possibly killed someone at the residence. While responding to the calls, the

  officers learned that the residence was related to an ongoing missing person/homicide

  investigation. Unable to determine whether someone was alive inside the home,the

  officers entered the residence and conducted a warrantless search, discovering

  evidence of a murder therein. Boisselle moved to suppress the evidence, arguing that

  the officers' warrantless search was unlawful under article I, section 7 ofthe

   Washington Constitution. The trial court denied Boisselle's motion, concluding that

  the officers' search fell within the emergency aid function of the community
State V. Boisselle,'S\o. 95858-1


caretaking exception to the warrant requirement. Following a jury trial, Boisselle was
convieted ofsecond degree murder and second degree unlawful possession of a
firearm. The Court of Appeals affirmed his convietions.
        We hold that the offieers' warrantless seareh of Boisselle's home was a pretext
for a eriminal investigation because the offieers had significant suspicions of criminal
activity, the officers' entry was motivated by the desire to conduct an evidentiary
search, and there was no present emergeney. Accordingly,the search did not fall
within the emergency aid function ofthe community caretaking exeeption to the
warrant requirement and thus violated article I, section 7. Therefore, the trial court s
findings offact do not support its conclusions of law and the trial eourt erred in
denying Boisselle's motion to suppress. We reverse the Court of Appeals and remand
to the trial court for further proceedings.

                                         FACTS


        On August 13, 2014, a passerby notified law enforcement of a man fleeing the
 scene of a roadside fire. Auburn Police Deteetive Douglas Faini responded to the fire

 and located a pile of eharred, bloodied debris, including carpet, carpet padding,
 laminate flooring, a towel, and a spent bullet casing. Due to the amount of blood on
 the items. Detective Faini "feared ... that someone could be either seriously injured

 on the side somewhere, or deceased" and initiated a missing person/homieide

 investigation. 4 Verbatim Report ofProceedings(VRP)at 613. Deteetive Faini sent
 the items to the crime lab for DNA (deoxyribonucleic acid) testing, which rendered a
State V. Boisselle, No. 95858-1


match to Brandon Zomalt. Later in his investigation, Detective Faini identified
Boisselle as a suspect.

       At 6:38 p.m. on September 1, South Sound 911 received an anonymous call
regarding a possible homicide at a duplex unit in Puyallup. The anonymous caller
reported that a friend named Mike said that he had shot and possibly killed someone
at the duplex unit in self-defense. Soon after, the Puyallup Police Department s tip
line received a similar anonymous call reporting a possible dead body in the unit.
        Law enforcement was subsequently dispatched to the duplex unit. Pierce
County Sheriffs Deputies Ryan Olivarez and Fredrick Wiggins responded to the
residence at approximately 6:50 p.m. Both Deputies Olivarez and Wiggins knocked
on the front door ofthe unit multiple times, but they did not receive a response. The
deputies proceeded to walk around the duplex and heard a dog barking aggressively
inside the unit as they approached. The deputies could not see inside the unit as the
 lights were off and the blinds and curtains were drawn throughout.
        Pierce County Sheriffs Sergeant Christopher Adamson arrived at the duplex
 unit around 7:13 p.m. Sergeant Erik Clarkson arrived soon after. Due to the nature of
 the anonymous phone calls, both Sergeants Adamson and Clarkson "wanted to
 confirm, as best [they] could, that there may or may not have been a crime, or there

 may or may not have been a victim." 1 VRP at 89. While walking around the unit.
 Sergeant Clarkson noted a foul odor emanating from the garage. He believed the
 smell was either rotting garbage or a decomposing body.
State V. 5ome//e,No. 95858-1


      As Sergeants Adamson and Clarkson approached a sliding glass door at the rear
ofthe duplex unit, the dog inside came up to the door and pushed aside the blinds
covering the door, allowing the sergeants to see inside the unit. Sergeant Clarkson
saw furniture overturned in the living room ofthe unit and signs of a struggle.
Sergeant Adamson also noted that carpet in the living room had been ripped out,
which "is never a good sign in police work. It's something that s sometimes used to
cover up a crime scene." 1 VRP at 31. Sergeant Clarkson determined "[i]t's a very
suspicious welfare check at this point" and called animal control to secure the dog
inside the unit in case he and Sergeant Adamson decided to enter the home. Id. at 32.
       The deputies and Sergeant Adamson began contacting neighbors to obtain more
information. Neighbors stated that a man named Mike lived in the duplex unit and
that although there was usually heavy traffic in and out ofthe unit, they had not seen
anyone in the last four or five days. The officers determined that the duplex unit was
Boisselle's last known address.

       Sergeant Clarkson then noticed a man across the street taking particular interest
in law enforcement's activities. Sergeant Clarkson approached the man, who

identified himself as Christopher Williamson. Williamson stated that his friend

Zomalt lived in the duplex with Boisselle and that he had not seen Zomalt in several

 weeks. Williamson also mentioned that Zomalt was associated with a missing person

investigation in Auburn and asked if the officers "had details [on the] location of

[Zomalt's] body." Def.'s Ex. 12.
State V. Boisselle, No. 95858-1


       At approxiniat6ly 8:00 p.m., th6re was a phone call between Sergeant Clarkson
and Detective Faini. It is unclear from this court's record who made initial contact
with whom, and the exact content ofthe phone call is not part ofthis court s record.
During the call. Detective Faini informed Sergeant Clarkson ofthe roadside fire and
the missing person/homicide investigation concerning Zomalt. Detective Faini also
stated that he would be interested to know whether any carpet was missing from the

duplex unit. Shortly after, a second phone call between Sergeant Clarkson and
Detective Faini took place; the record is silent as to what was discussed during this
second call.


       Both Sergeants Adamson and Clarkson decided to enter the unit and conduct a
warrantless search, believing the emergency aid function ofthe community caretaking

exception to the warrant requirement justified entry. Sergeant Adamson noted that he
had "suspicion of a crime." 1 VRP at 95. Sergeant Clarkson determined:

        Dealing with a suspicious welfare check and possibly someone that's
        down inside, has been hurt or dead, we don't know. So at that point I'm
        thinking the bottom line is you can't walk away from this. You have got
        a duty to do something.

       . . . There's too much information to say that . . . something possibly
        happened inside. With what we . . . observed, the information I received
        from Detective Faini, the two anonymous tips, you can't just walk away
        from something like that.

1 VRP at 45-46. Law enforcement and animal control entered the duplex unit at 8:20

p.m. The officers located Zomalt's body in the garage ofthe unit and later secured a

warrant to search the remainder of the home.
State V. 5ozwe//e, No. 95858-1


       The State charged Boisselle with first degree murder or, in the alternative,
second degree murder, and second degree unlawful possession of a firearm. Prior to
trial, Boisselle moved to suppress evidence obtained as a result ofthe warrantless
search of his home. Boisselle argued that the officers' warrantless search did not fall
within the emergency aid function because the officers did not subjectively believe
that someone was inside the home needing assistance for health and safety reasons.
       The trial court denied Boisselle's motion to suppress and issued findings offact
and conclusions oflaw. The trial court ultimately concluded that the officers' entry
into Boisselle's home fell within the community caretaking exception because the
officers subjectively believed that either Zomalt or Boisselle could be dead or injured
 and therefore require assistance for health or safety reasons. Clerk s Papers(CP)at
 362. The trial court also concluded that the officers were not motivated to enter the
 unit to investigate a potential crime and that their entry was not a pretext for
 conducting an evidentiary search.

        Following a jury trial, Boisselle was convicted of second degree murder and
 second degree unlawful possession of a firearm. Boisselle appealed his convictions,
 arguing that the trial court erred in denying his motion to suppress because the
 officers' search of his home did not fall within the emergency aid function ofthe

 community caretaking exception under either article I, section 7 ofthe Washington
 Constitution or the Fourth Amendment to the United States Constitution. State v.

 Boisselle, 3 Wn. App. 2d 266, 276-77, 415 P.3d 621 (2018). The Court of Appeals
State V. Boisselle, No. 95858-1


affirmed Boisselle's convictions, holding that the officers' search was permissible
because they had a reasonable belief that someone inside the duplex unit likely needed
aid or assistance. Id. at 287. The court declined to address Boisselle's Fourth
Amendment argument, reasoning that Boisselle did not provide adequate briefing to
resolve the issue. Id. at 277 n.6. Boisselle petitioned this court for review, which this
court granted. State v. Boisselle, 191 Wn.2d 1004(2018).
                                            ISSUES


      I.          What test does this court employ to determine whether an officer exercised
his or her emergency aid community caretaking function when conducting a warrantless
 search?


      II.         Did the officers' warrantless search of Boisselle's home violate article I,
 section 7 because the search did not fall within the emergency aid function of the
 community caretaking exception to the warrant requirement?
     III.         Should this court adopt a new rule permitting law enforcement officers to
 make warrantless searches of homes under the community caretaking exception in order
 to recover decomposing bodies?

                                           ANALYSIS


            Boisselle argues that the trial court erred in denying his motion to suppress

 evidence obtained as a result oflaw enforcement officers' warrantless search of his

 home because the officers' search did not fall within the emergency aid function of

 the community caretaking exception to the warrant requirement. We hold that the
                                                 7
State V. BoisseUe,l:^o. 95858-1


officers' warrantless search ofBoisselle's home was a pretext for a criminal
investigation because the officers had significant suspicions of criminal activity, the
officers' entry was motivated by the desire to conduct an evidentiary search, and there
was no present emergency. As a result, the officers' search did not fall within the
emergency aid function ofthe community caretaking exception, and it violated article
I, section 7. Therefore, the trial court's findings offact do not support its conclusions
oflaw and the trial court erred in denying Boisselle's motion to suppress.
       1.     Application ofthe Community Caretaking Exception
        As an initial matter, Boisselle contends that this court s jurisprudence
 concerning the community caretaking exception generally, and the emergency aid
 function specifically, is convoluted and unclear. We agree that the application ofthe
 community caretaking exception has become muddled, and we take this opportunity
 to clarify the appropriate factors in determining whether an officer has exercised his
 or her emergency aid community caretaking function.
         Article I, section 7 ofthe Washington Constitution provides that "[n]o person
 shall be disturbed in his private affairs, or his home invaded, without authority of
 law." Under this provision, warrantless searches are per se unreasonable. State v.
 Bravo Ortega, 177 Wn.2d 116, 122, 297 P.3d 57(2013). However,there are a few
 "carefully drawn and jealously guarded exceptions to the warrant requirement. Id.
 The State hears a heavy burden in showing that a warrantless search falls within one
 ofthese exceptions. Id.
State V. Boisselle, No. 95858-1


       The community caretaking exception is one such exception to the warrant
requirement. State v. Thompson, 151 Wn.2d 793, 802,92 P.3d 228(2004). Under the
community caretaking exception, law enforcement officers may make a limited
invasion of constitutionally protected privacy rights when it is necessary for officers
to perform their community caretaking functions. Id. This exception recognizes that
law enforcement officers are "jacks of all trades" and frequently engage in community
caretaking functions that are unrelated to the detection and investigation of crime,
'"including delivering emergency messages, giving directions, searching for lost
children, assisting stranded motorists, and rendering first aid.'" State v. Kinzy, 141
Wn.2d 373, 387, 5 P.3d 668(2000)(quoting Hudson v. City ofWenatchee,94 Wn.

App. 990,996,974 P.2d 342(1999)).

        The United States Supreme Court first announced the community caretaking
exception in Cady v. Domhrowski,413 U.S. 433, 441, 93 S. Ct. 2523,37 L. Ed. 2d
706(1973). In Cady, an off-duty law enforcement officer from Chicago was arrested
in Wisconsin for driving while intoxicated. Id. at 436. Local law enforcement

believed that Chicago officers were required to carry a service revolver at all times,

 but they did not locate a revolver on the Chicago officer's body. Id. In an effort to
 protect the public and to locate the revolver, local law enforcement conducted a
 warrantless search ofthe Chicago officer's vehicle and found the revolver, as well as

 evidence linking the Chicago officer to a murder. Id. at 436-38. The United States

 Supreme Court determined that the warrantless search ofthe vehicle was reasonable

                                            9
State V. Boisselle, No. 95858-1


under the Fourth Amendment because the officers were engaged in their community

caretaking functions and were not investigating a crime. Id. at 441. The Court

reasoned:


       Local police officers ... fi^equently investigate vehicle accidents in which
       there is no claim of criminal liability and engage in what, for want of a
       better term, may be described as community caretaking functions, totally
       divorced Jfrom the detection, investigation, or acquisition of evidence
       relating to the violation of a criminal statute.

Id.


       Washington adopted the community caretaking exception recognized in Cady

and expanded the exception to include "not only the 'search and seizure' of

automobiles, but also situations involving either emergency aid or routine checks on

health and safety." Kinzy, 141 Wn.2d at 386 (footnote omitted).

       This court first articulated the appropriate test for determining whether the

community caretaking exception applies to a warrantless search in Kinzy. See id. at

394. In Kinzy, this court held that in order for the community caretaking exception to

apply, a court must first be satisfied that the officer's actions were "totally divorced"

from the detection and investigation of criminal activity. /J. at 385. Accordingly, a

court must determine the threshold question of whether the community caretaking

exception was used as a pretext for a criminal investigation before applying the

community caretaking exception test. Id. at 394;see State v. Smith, 111 Wn.2d 533,

557, 303 P.3d 1047(2013)(Chambers, J. Pro Tem., dissenting).



                                           10
State V. Boisselle, No. 95858-1


       The Kinzy court held that when a law enforcement officer's search is not
pretextual, the applicable test under article I, section 7 depends on the community
caretaking function the officer utilized. 141 Wn.2d at 386-87. The community
caretaking exception "normally applies to police encounters involving emergency aid
and routine checks on health and safety." Id. at 394.

        When a warrantless search falls within an officer's general community
caretaking function, such as the performance of a routine check on health and safety,
courts must next determine whether the search was reasonable. Id. at 387. Where
... an encounter involves a routine check on health and safety, its reasonableness
depends upon a balancing of a citizen's privacy interest in freedom from police
intrusion against the public's interest in having police perform a community
caretaking function.'" Id. at 394. Ifthe public's interest outweighs the citizen's
 privacy interest, the warrantless search was reasonable and was permissible under our
 state constitution. See id. at 388-89; State v. O'Neill, 148 Wn.2d 564, 597,62 P.3d

 489(2003)(Chambers, J., concurring in part, dissenting in part).
        An officer's emergency aid function, however,'"arises from a police officer's

 community caretaking responsibility to come to the aid of persons believed to be in
 danger of death or physical harm.'" Kinzy, 141 Wn.2d at 386 n.39 (quoting State v.
 Leupp,96 Wn. App. 324, 330, 980 P.2d 765 (1999)). "[C]ompared with routine
 checks on health and safety, the emergency aid function involves circumstances of

 greater urgency and searches resulting in greater intrusion." Id. at 386. Accordingly,
                                           11
State V. Boisselle, No. 95858-1


courts apply additional factors to determine whether a warrantless search falls within
the emergency aid function ofthe community caretaking exception. See id. at 386-87.
       Under Kinzy, the emergency aid function ofthe community caretaking
exception applies when'"(1)the officer subjectively believed that someone likely
needed assistance for health or safety reasons;(2) a reasonable person in the same
situation would similarly believe that there was a need for assistance, and (3)there
was a reasonable basis to associate the need for assistance with the place searched.
Id.(quoting State v. Menz,75 Wn. App. 351, 354, 880 P.2d 48(1994)). If a
warrantless search falls within the emergency aid function, a court resumes its
analysis and weighs the public's interest against that of the citizen s. See id. at 394.
        More than a decade after setting out this three-part emergency aid function test,
this court decided State v. Schultz, which appeared to add three additional factors to

the Kinzy test: "(4)there is an imminent threat of substantial injury to persons or
 property,(5)state agents must believe a specific person or persons or property is in
 need of immediate help for health or safety reasons, and(6)the claimed emergency is
 not a mere pretext for an evidentiary search." 170 Wn.2d 746, 754, 248 P.3d 484
(2011). Although this court used language that seemingly approved ofthe
 formulation and use ofthese additional factors, this court neither addressed the new

 factors nor explained their necessity. See id. at 763 (Fairhurst, J., dissenting). "In
 addition to appearing to be dicta, the ... new factors are unnecessary because they are
 subsumed in the original three-part test." Id.

                                             12
State V. Boisselle, No. 95858-1


       In Smith, a plurality ofthis court advocated for yet another version ofthe

emergency aid function test:

       Washington courts have held on many occasions that law enforcement
       may make a warrantless search of a residence if(1) it has a reasonable
       belief that assistance is immediately required to protect life or property,
       (2) the search is not primarily motivated by an intent to arrest and seize
       evidence, and(3)there is probable cause to associate the emergency with
       the place to be searched.

177 Wn.2dat541.


       We now take the opportunity to clarify which factors apply when determining

whether an officer exercised his or her emergency aid community caretaking function.

In keeping with long-standing precedent, we adhere to the three-part emergency aid

test announced in Kinzy. See CLEAN v. City ofSpokane, 133 Wn.2d 455, 486, 947

P.2d 1169(1997)(holding that this court does not accord a prior holding precedential

weight where it is dictum and unnecessary surplusage, and that this court may clarify

any ambiguity the prior holding creates). However, we note that Kinzy does not

clearly convey that the emergency aid function test necessitates an emergency

requiring immediate assistance for health and safety reasons. See 141 Wn.2d at 386

("But compared with routine checks on health and safety, the emergency aid function

involves circumstances of greater urgency."). As a result, we believe it is necessary to

amend the three-part Kinzy test to make clear that there must be a present emergency

for the emergency aid function test to apply. Accordingly, we hold that the

emergency aid function of the community caretaking exception applies when(1)the


                                           13
State V. Boisselle, No. 95858-1


officer subjectively believed that an emergency existed requiring that he or she
provide immediate assistance to protect or preserve life or property, or to prevent
serious injury,(2)a reasonable person in the same situation would similarly believe
that there was a need for assistance, and (3)there was a reasonable basis to associate

the need for assistance with the place searched.

     II.       The Warrantless Search of Boisselle's Home Was Pretextual

       Boisselle argues that the trial court erred in denying his motion to suppress

evidence obtained as a result oflaw enforcement officers' warrantless search of his

home because the officers' search did not fall within the emergency aid function of

the community caretaking exception to the warrant requirement. We agree. We hold
that the officers' warrantless search of Boisselle's home was a pretext for a criminal

investigation. Accordingly, the officers' warrantless search violated article I, section

7, and the trial court erred in denying Boisselle's motion to suppress.

           We review the denial of a motion to suppress to determine whether substantial

evidence supports the trial court's findings of fact and whether the findings offact

support the trial court's conclusions of law. State v. Russell, 180 Wn.2d 860, 866, 330

P.3d 151 (2014). We review the trial court's conclusions oflaw de novo. Id. at 867.

           To determine whether the law enforcement officers exercised their emergency

aid community caretaking function in conducting a warrantless search of Boisselle's

home, we must answer the threshold question of whether the officers' search was a

pretext for a criminal investigation. Kinzy, 141 Wn.2d at 394. A pretextual search

                                             14
State V. Boisselle, No. 95858-1


occurs when officers rely on some legal authorization as a mere pretense "to dispense
with [a] warrant when the true reason for the seizure is not exempt from the warrant
requirement." State v. Ladson, 138 Wn.2d 343, 358,979 P.2d 833(1999). When
determining whether a given search is pretextual,"the court should consider the
totality ofthe circumstances, including both the subjective intent ofthe officer as well
as the objective reasonableness ofthe officer's behavior." Id. at 359.
        Viewing the totality ofthe circumstances, we are unconvinced that the officers'
search of Boisselle's home was not a pretext for a criminal investigation. Law

enforcement's involvement began because oftwo anonymous 911 calls reporting a
crime. When the officers arrived at Boisselle's duplex unit, they noticed a smell that

could be attributed to a decomposing body, and they sought to confirm whether a
crime had been committed or if a crime victim was inside. The officers were

eventually able to see into the unit and saw signs of a struggle and missing carpet,
which could be a sign that someone sought to cover up a crime scene. The officers
spoke with Detective Faini after Williamson asked about the location ofZomalt's
body. Detective Faini notified the officers that Boisselle's unit may be related to an
 ongoing missing person/homicide investigation in which Zomalt had been identified
 as a victim. The officers confirmed that Zomalt was living in the duplex unit with

 Boisselle and that no one had seen either man for at least several days. The officers

 also had suspicions that a crime had taken place and that "[wjith what [they]

 observed, the information . . . from Detective Faini, the two anonymous tips, you can't

                                           15
State V. Boisselle, No. 95858-1


just walk away from something like that." 1 VRP at 45-46. The officers then decided
to make entry and conduct a warrantless search ofBoisselle's home nearly two
hours after they had arrived at the residence.

       Taken together, these facts demonstrate that the officers were suspicious, if not
convinced, that a crime had taken place. Because ofthe officers significant
suspicions, the search of Boisselle's home was necessarily associated with the
detection and investigation of criminal activity. See United States v. Williams, 354
F.3d 497, 508(6th Cir. 2003)("The community caretaking function ofthe police
cannot apply where, as here, there is significant suspicion of criminal activity. ).
While the officers purportedly entered Boisselle's home to render aid or assistance,
the officers were not solely motivated by a perceived need to provide immediate aid.
Indeed, the trial court found that the officers "were not able to confirm an immediate
 emergency existed." CP at 358. Instead, the officers sought to perform their official
 duties to uncover whether a crime had taken place and whether a crime victim was

 located inside Boisselle's home. When officers act to uncover criminal activity, their

 actions are ofthe very type that article I, section 7's warrant requirement is directed.
 "It is well settled that in order to search for evidence of a crime, police must have

 probable cause that a crime has been committed." People v. Davis, 442 Mich. 1, 12,
 497 N.W.2d 910(1993).

         Although the trial court concluded that the officers' warrantless search of

 Boisselle's home was not pretextual, we hold that the trial court's findings offact do

                                             16
State V. Boisselle, No. 95858-1


not support such a conclusion. Because the officers had significant suspicions of
criminal activity, the officers were conducting a criminal investigation, and there was

no present emergency, it was objectively unreasonable for the officers to conduct a

warrantless search of Boisselle's home. Consequently, it appears that the officers

used the emergency aid community caretaking function as a mere pretense for an

evidentiary search. Accordingly, the officers' warrantless search of Boisselle's home

was pretextual and did not fall under the emergency aid function ofthe community

caretaking exception.' Thus, the trial court's findings offact do not support its

conclusions of law, and the trial court erred in denying Boisselle's motion to suppress.

        Importantly, we note that our holding does not prevent law enforcement from

conducting a warrantless search of a home for purposes of a criminal investigation

when exigent circumstances are present.^ "The emergency aid doctrine is different

from the 'exigent circumstances' exception to the warrant requirement." Kinzy, 141

Wn.2d at 386 n.39. Although both doctrines involve situations where law

enforcement must act immediately,"[ujnlike the exigent circumstances exception.


' Boisselle also argues that the Court of Appeals violated his right to appeal by deelining to
address whether the officers' warrantless search of his home violated his Fourth Amendment
rights under the United States Constitution. Because we hold that the officers' warrantless
search violated article I, section 7 and reverse the Court of Appeals' decision, we do not reach
this issue. Moreover, we do not decide the question of whether the officers' search also violated
the Fourth Amendment because we resolve this case on independent and adequate state grounds.
See State v. Patton, \61 Wn.2d 379, 396 n.9, 219 P.3d 651 (2009).
^ It is also important to note that our holding does not prevent law enforcement from entering a
home to retrieve an abandoned, starving animal. See RCW 16.52.085(1)("If a law enforcement
officer or animal control officer has probable cause to believe that an owner of a domestic animal
has violated this chapter . .. the officer may authorize, with a warrant, the removal of the animal
to a suitable place for feeding and care.").
                                                17
State V. Boisselle, No. 95858-1


'the emergency [aid] doctrine does not involve officers investigating a crime.'" Id.
(second alteration in original)(quoting Leupp, 96 Wn. App. at 330); see Davis, 442
Mich, at 22("[T]he defining characteristic ofcommunity caretaking functions is that
they are totally unrelated to the criminal investigation duties ofthe police."). As a

result,

          A police officer may enter a residence without a warrant as a community
          caretaker where the officer has a reasonable belief that an emergency
          exists requiring his or her attention.
                 When acting to investigate and uncover crime, on the other hand, a
          police offieer acts at the core of his or her duties .... A warrantless entry
          in such circumstances must be justified by probable cause to believe that
          a crime has been or is being committed and the existence of what are
          called exigent circumstances.

United States v. Quezada,448 F.3d 1005, 1007(8th Cir. 2006)(citations omitted).

    III.       We Reject the State's Proposed "Dead Bodv" Rule

          The State asks this court to adopt a new rule permitting law enforeement officers

to make warrantless entries into homes under the community caretaking exception in

order to recover decomposing bodies. Specifically, the State suggests:

          Under the community caretaking exception to the warrant requirement, if
          officers have a sincere and well-founded or reasonable concern that
          unattended human remains are present in a place, and that there is probable
          cause to associate that concern with that plaee, then the officers may make
          a limited sweep ofthat place to verify or dispel that concern.

Suppl. Br. of Resp't at 7. We decline to adopt sueh a rule.

          It is a basic principle that "searches and seizures inside a home without a

warrant are presumptively unreasonable." Payton v. New York, 445 U.S. 573, 586,


                                               18
State V. Boisselle, No. 95858-1


100 S. Ct. 1371,63 L. Ed. 2d 639(1980). Indeed, exceptions to the warrant
requirement are "carefully drawn and jealously guarded." Ortega, 177 Wn.2d at 122.
The State fails to explain why it is necessary to expand the carefully drawn
community caretaking exception to encompass a law enforcement officer s sincere
and well-founded concern that a decomposing body may be found in a home. In fact,
it is difficult to imagine an example where a law enforcement officer s noncriminal
concern would not fall within the existing community caretaking exception. See, e.g..

State V. Gocken, 71 Wn. App. 267,277, 857 P.2d 1074(1993)(holding that a
warrantless search of an elderly woman's home to check on her health and well-being

fell within the emergency aid community caretaking function).

        The State suggests that "[wjhether criminal agency is suspected, or not, the
need to humanely recover the dead body remains a constant community caretaking
need." Suppl. Br. of Resp't at 6. Although a number of activities fall within law
enforcement officers' community caretaking functions, not every exercise of a

caretaking function will fall within the community caretaking exception. The defining
characteristic ofthe community caretaking exception under article I, section 7 is that

the warrantless search is totally unrelated to the criminal investigation duties of police

and is not a pretext for a criminal investigation. Accordingly, granting law

enforcement officers unfettered authority to enter homes and search for decomposing

bodies would contravene article I, section 7 and eviscerate the community caretaking

exception. Because the community caretaking exception to the warrant requirement

                                            19
State V. Boisselle, No. 95858-1


adequately provides for the recovery of decomposing bodies, we decline to adopt the
State's proposed "dead body" rule.

                                     CONCLUSION

       We take this opportunity to clarify the appropriate factors in determining

whether an officer has exercised his or her emergency aid community caretaking

function. We hold that courts must first determine the threshold question of whether

an officer's warrantless search was used as a pretext for a criminal investigation

before applying the community caretaking exception test. Ifthe officer's search was

not pretextual, the emergency aid function ofthe community caretaking exception will

apply when(1)the officer subjectively believed that an emergency existed requiring

that he or she provide immediate assistance to protect or preserve life or property, or

to prevent serious injury,(2) a reasonable person in the same situation would similarly

believe that there was a need for assistance, and (3)there was a reasonable basis to

associate the need for assistance with the place searched.

       Further, we hold that the officers' warrantless search of Boisselle's home was a

pretext for a criminal investigation because the officers had significant suspicions of

criminal activity, the officers' entry was motivated by the desire to conduct an

evidentiary search, and there was no present emergency. Accordingly, the officers'

warrantless search did not fall under the emergency aid function of the community

caretaking exception, and it violated article I, section 7. Thus, the trial court's

findings of fact do not support its conclusions of law, and the trial court erred in


                                            20
State V. Boisselle, No. 95858-1


denying Boisselle's motion to suppress. We reverse the Court of Appeals and remand

to the trial court for further proceedings.




                                              21
State V. Boisselle, No. 95858-1




WE CONCUR:




                      ,o




                                  22
State V. Boisselle (Michael Clifford)
(Stephens, J., dissenting)




                                     No. 95858-1




      STEPHENS, J. (dissenting)—^The community caretaking function exception

to the warrant requirement recognizes that local law enforcement officers do more

than investigate crime. They also serve the public by responding to health, safety,

and general welfare concerns. We tolerate limited intrusions into constitutionally

protected realms of privacy to address these concerns, so long as the community

caretaking justification is the real reason for the intrusion and not a mere pretext for

an investigatory search or seizure. Today, the majority posits a categorical rule

prohibiting courts from applying the community caretaking function exception if

officers also have some criminal suspicion. The majority also rejects application of

the exception absent a "present emergency," majority at 13, 17, despite long

standing precedent recognizing that health, safety, and welfare needs come in many

varieties that justify police response. Because I believe that the officers in this case
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



validly perfonned a community caretaking function when they entered Boisselle's

home and that their entry was not a pretext for a criminal investigation,I respectfully

dissent. I would affirm the lower courts and uphold Michael Boisselle's conviction.

   I. The Majority Mistakenly Construes the "Totally Divorced" Language in Cady
       V. Dombrowski To Mean That Officers Cannot Conduct a Search under the
       Community Caretaking Function If There Is Any Criminal Suspicion

       The majority's view of the community caretaking function exception hinges

on its reading of Cady v. Dombrowski, 413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed. 2d

706 (1973). It mistakenly construes the '"totally divorced'" language in Cady to

mean that searches conducted under the community caretaking function are

constitutional only if officers have no subjective criminal suspicion. Majority at 10.

Cady did not announce such a rule. The Supreme Court's "totally divorced"

language in Cady was merely descriptive, identifying the different roles of local

police officers juxtaposed against those offederal officers.^ The court in Cady was



       ^ The full excerpt from Cady reads, "Because of the extensive regulation of motor
vehicles and traffic, and also because of the frequency with which a vehicle can become
disabled or involved in an accident on public highways,the extent of police-citizen contact
involving automobiles will be substantially greater than police-citizen contact in a home or
office. Some such contacts will occur because the officer may believe the operator has
violated a criminal statute, but many more will not be of that nature. Localpolice officers,
unlikefederal officers,frequently investigate vehicle accidents in which there is no claim
ofcriminal liability and engage in what,for want ofa better term, may be described as
community caretaking functions, totally divorced from the detection, investigation, or
acquisition of evidence relating to the violation of a criminal statute." 413 U.S. at 441
(emphasis added).

                                            -2-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



not prescribing a threshold test for the exercise of community caretaking functions.

To the contrary, the facts in Cady suggest that officers may exercise such functions

in the face of criminal suspicions, as the officer in that case lawfully searched the

trunk of an impounded car for a suspected gun, notwithstanding the prior discovery

of a blood-covered flashlight in the passenger compartment. Id. at 447-48.

       Recognizing Washington's adoption of the community caretaking function

exception derived from Cady, the majority cites State v. Kinzy, 141 Wn.2d 373, 5

P.3d 668 (2000) for the proposition that "in order for the community caretaking

exception to apply, a court must first be satisfied that the officer's actions were

'totally divorced' from the detection and investigation of criminal activity."

Majority at 10 (citing Kinzy, 141 Wn.2d at 385). But that is not what Kinzy says.

The Kinzy opinion merely quotes from the passage from Cady set out above in

footnote 1 and observes, "As noted in Cady, the community caretaking function

exception is totally divorced from a criminal investigation." Kinzy, 141 Wn.2d at

385. Again, this is descriptive language, and does not announce a "threshold"

requirement. Majority at 20. Neither Cady nor Kinzy holds that officers may not

have criminal suspicion while engaging in their community caretaking functions.

See Cady,413 U.S. at 447; Kinzy, 141 Wn.2d at 389. Instead,these cases recognize

that searches conducted under the community caretaking function must actually and



                                            -3-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



reasonably be motivated by public safety or welfare, rather than by an investigatory

purpose.


       Kinzy is consistent with other Washington cases holding that officers need not

be devoid of criminal suspicion to undertake community caretaking functions. In

State V. Acrey, 148 Wn.2d 738, 64 P.3d 594 (2003), officers initiated a Terr)?- stop

in response to a report that the defendant was engaged in criminal conduct, so the

contact was expressly motivated by criminal suspicion. Id. at 746. This court

nevertheless held that, once the officers confirmed the defendant was not committing

a crime, they were justified under the community caretaking function exception

when they extended'"what had been a valid Terry stop'" and contacted the underage

defendant's mother. Id. at 752-53 (quoting State v. Acrey, 110 Wn. App. 769, 111,

45 P.3d 553 (2002)). In State v. Villarreal, 97 Wn. App 636, 644, 984 P.2d 1064

(1999), which this court cited favorably in Kinzy, the Court of Appeals held that an

officer's stop of a man seen urinating in public was justified under the community

caretaking function, even though the officer also had reasonable suspicion the man

was committing a misdemeanor.

       Like Washington, other states similarly recognize that officers may conduct

searches within their community caretaking function even when they have criminal



        Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868,20 L. Ed. 2d 889(1968).

                                            -4-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



suspicion. E.g., Commonwealth v. Livingstone, 644 Pa. 27, 174 A.3d 609 (2017)

(holding that "totally divorced" in the context of community caretaking does not

mean that police lack criminal suspicion but that the search is independent of that

suspicion);see also State v. Kramer,2009 WI14,315 Wis. 2d 414,759 N.W.2d 598

(holding that officers can have criminal suspicion while conducting a community

caretaking function). Of course, courts across the country vary widely in their

application ofthe community caretaking exception. See State v. Deneui, 2009 S.D.

99, 775 N.W.2d 221 (discussing the many approaches state courts take to the

community caretaking exception). The majority's reliance on United States v.

Williams, 354 F.3d 497, 508(6th Cir. 2003)is therefore not well taken, as it reflects

but one approach that is out of step with our precedent.

       Limiting the community caretaking function exception to situations

completely devoid of any criminal suspicion would undermine the value of

community caretaking. As the Wisconsin Supreme Court explained:

       In regard to our community caretaker analysis, the nature ofa police officer's
       work is multifaceted. An officer is charged with enforcing the law, but he or
       she also serves as a necessary community caretaker when the officer
       discovers a member of the public who is in need of assistance. As an officer
       goes about his or her duties, an officer cannot always ascertain which hat the
       officer will wear—^his law enforcement hat or her community caretaker
       hat... . Accordingly, the officer may have law enforcement concerns, even
       when the officer has an objectively reasonable basis for performing a
       community caretaker function.




                                            -5-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



              Furthermore, to interpret the "totally divoreed" language in Cadv to
       mean that an officer eould not engage in a community caretaker function if
       he or she had any law enforcement concerns would, for practical purposes,
       preclude police officers from engaging in any community caretaker functions
       at all. This result is neither sensible nor desirable.


Kramer, 315 Wis. 2d at 433-35.

       Like the Wisconsin Supreme Court, we here recognized that local police

officers provide many services; they render assistance, respond to emergencies, and

investigate crimes. Kinzy, 141 Wn.2d 387; Acrey, 148 Wn.2d at 748. All of these

functions are essential to the continued safety and well-being of the people of

Washington. It is therefore imperative that we continue to recognize that officers

can and should engage in community caretaking functions when necessary and are

not prohibited from doing so simply because they have some criminal suspicion. As

explained in the next section, the safeguard against abuse is not to isolate the

community caretaking function to entirely suspicionless situations but, rather, to

ensure that this warrant exception is not used as a mere pretext for criminal

investigations. Kinzy, 141 Wn.2d at 394.

  II. The Majority Mistakenly Equates Its "Totally Divorced" Threshold Inquiry
      with the Distinct Inquiry into Whether a Community Caretaking Search Is a
      Pretext for an Investigatory Search

       The majority recognizes that pretext is the critical inquiry in evaluating the

validity of a community caretaking search or seizure, but it seemingly construes the

"totally divorced" passage from Cady to be the pretext inquiry:


                                              -6-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



      [I]n order for the community caretaking exception to apply, a court must first
      be satisfied that the officer's actions were "totally divorced" from the
      detection and investigation of criminal activity. Accordingly, a court must
      determine the threshold question of whether the community caretaking
      exception was used as a pretext for a criminal investigation before applying
      the community caretaking exception test.

Majority at 10 (emphasis added)(citation omitted). The majority cites only Kinzy

and the solo dissent in State v. Smith, 111 Wn.2d 533, 303 P.3d 1047 (2013)

(plurality opinion) for this assertion. But, as explained, the community caretaking

function exception does not require a threshold finding of no criminal suspicion.

The court in Kin2y acknowledged only that "[t]he community caretaking function

exception may not be used as a pretext for a criminal investigation." Kinzy, 141

Wn.2d at 394(emphasis added).

       Kinzy is consistent with long-standing precedent recognizing that pretextual

searches and seizures are unconstitutional under article I, section 7 of the

Washington State Constitution. State v. Ladson, 138 Wn.2d 343, 357-58, 979 P.2d

833(1999). That precedent makes clear that the presence of criminal suspicion does

not render an exercise of the community caretaking function automatically

pretextual. The pretext inquiry seeks to deter abuses oflaw enforcement discretion

by requiring that the actual reason for a warrantless search or seizure be a valid one.

Ladson, 138 Wn.2d at 357 ("the police may not abuse their authority to conduct a

warrantless search or seizure under a narrow exception to the warrant requirement



                                            -7-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



when the reason for the search or seizure does not fall within the scope ofthe reason

for the exception"); see also State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980)

(holding police may exercise community caretaking function of removing

abandoned vehicle, but not as pretext for unrelated criminal investigation). To

determine pretext, courts'"consider the totality ofthe circumstances, including both

the subjective intent of the officer as well as the objective reasonableness of the

officer's behavior.'" State v. Chacon Arreola, 176 Wn.2d 284, 296, 290 P.3d 983

(2012)(quoting Ladson, 138 Wn.2d at 359).

       Our decision in Chacon Arreola underscores that the pretext analysis does not

require the absence of criminal suspicion, but it often considers multiple, mixed

motives for a warrantless search or seizure. There, we refused to suppress evidence

obtained during a traffic stop that was motivated by both suspicion of impaired

driving and a desire to investigate an altered muffler for public safety reasons. Id.

Though the (invalid) investigatory purpose was one reason for the officer's actions,

we held that the stop was not pretextual under article I, section 7 because an "actual,

conscious, and independent cause of the traffic stop" was for traffic safety and

general welfare. Id. at 297.

       The majority makes no attempt to tease apart the arguably mixed motives of

the officers in this case because it erroneously concludes that their suspicion of



                                            -8-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



criminal activity meant "the officers were conducting a criminal investigation."

Majority at 17. Under our precedent, even if the officers were motivated in part by

an investigatory purpose, this is not enough to establish that their entry into

Boisselle's home to perform a community caretaking function was pretextual.

Instead, in a mixed motive case, the pretext test turns on whether the reason for the

search or seizure falls within the scope ofthe reason for the exception. See Ladson,

138 Wn.2d at 357. If it does, then that reason is an actual, conscious, and

independent cause for the search or seizure. Chacon Arreola, 176 Wn.2d at 300.

       The trial court below specifically found that the officers who entered

Boisselle's home subjectively believed that someone inside "could be dead or

injured and therefore require assistance for health or safety reasons." Clerk's Papers

(CP)at 362; see also 1 Verbatim Report ofProceedings(VRP)at 45-46 (testimony

of Sergeant Erik Clarkson (there was "possibly someone that[ was] down inside,

[had] been hurt or dead")).^ Despite having criminal suspicion,rendering assistance

was an independent reason for their entry, as evidenced by the fact that, once they

located and confirmed a dead body in the garage, they left and sought a warrant to



       ^ While the majority focuses solely on the officers having concerns about a dead
body in the home,their testimony and the trial court's finding was that they feared someone
might be dead or injured. CP at 359, 362. The pretext inquiry does not require that the
officers be correct about their concems, it requires only that they act reasonably under the
circumstances. Ladson, 138 Wn.2d at 359.


                                            -9-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



search the home. CP at 360. Considering both the subjective intent of the officers

and the objective reasonableness of their actions, there is no support for the

majority's conclusion of pretext. See Chacon Arreola, 176 Wn.2d at 299 (holding

traffic stop based on both legitimate and illegitimate reasons was not pretextual

"even if the legitimate reason for the stop is secondary and the officer is motivated

primarily by a hunch or some other reason that is insufficient to justify a stop"). The

presence of some criminal suspicion by the officers does not establish pretext

because, as the trial court found, the officers' desire to exercise their community

caretaking function was an "actual, conscious, and independent cause" for the entry.

Id. at 300.


  III. The Majority Misapplies Precedent Addressing the Lawful Scope of the
       Community Caretaking Function Exemption to Erroneously Require an
       Emergency in Order To Justify Entry into a Home

       The majority recognizes that case law applying the community caretaking

function exception to the warrant requirement has become "muddled." Majority at

8. Unfortunately, in attempting to clarify the analysis, the majority introduces

further confusion by creating a "test" that draws false, sharp lines between

"emergency aid" situations and general health and safety situations. Id. at 11-14.

The majority's newly minted test reflects a misreading of our holding in Kinzy,

which described various aspects of the community caretaking function exception



                                            -10-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



and provided an analysis to determine the lawful scope of a warrantless search or

seizure in emergency aid situations under this exception. 141 Wn.2d at 386-87.

       This court in Kinzy observed that the community caretaking function

exception encompasses searches and seizures conducted in emergency situations as

well as those conducted for general public health, safety, or welfare reasons. Id. In

setting out a three-part inquiry for identifying emergencies, we recognized that the

reasonableness     of law      enforcement      actions '"made   for   noncriminal[,]

noninvestigatory purposes ... depends on a balancing ofthe individual's interest in

freedom from police interference against the public's interest in having the police

perform a "community caretaking function.'"" Id. at 387 (quoting Kalmas v.

Wagner, 133 Wn.2d 210, 216-17, 943 P.2d 1369 (1997));            State v. Thompson,

151 Wn.2d 793,92 P.3d 228(2004)(applying Kinzy's three-part test to a search that

was allegedly conducted to ensure public health and safety).           The majority

mistakenly reads Kinzy to require distinct tests for general health and safety versus

emergency aid situations, but the only difference between these two situations is the

degree of urgency or public need. Simply put, the greater or more urgent the need,

the greater the intrusion that may be justified. Kinzy, 141 Wn.2d at 386.

       The majority holds that the emergency aid exception applies only when there

is an immediate need "to protect or preserve life or property, or to prevent serious



                                            -11-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



injury," whereas presumably a routine check on health and safety, while still

requiring prompt police attention, does not involve the degree ofrisk to public health

and safety as an emergency. Majority at 13-14. From this, it concludes that Kinzy

must be amended to require a real emergency and holds that dead body cases are not

emergencies. This "clarification" and any distinction between the two common

situations arising under the community caretaking function is entirely unnecessary.

The third inquiry set out in Kinzy sufficiently accounts for varying degrees of need

or urgency in particular situations, with the goal of ensuring that any intrusion be

reasonable in scope. 141 Wn.2d at 387. This inquiry takes into account whether an

emergency is present and may require a greater intrusion to respond. Id.\ see also

State V. Schroeder, 109 Wn. App. 30,32 P.3d 1022(2001)(holding that an officer's

search for a suicide victim's identification after the victim's roommate/girlfriend had

identified him and the officer was waiting for the coroner exceeded the scope ofthe

need); State v. Gibson, 104 Wn. App. 792, 17 P.3d 635 (2001)(holding that when

the defendant was under the influence of marijuana and therefore could be a danger

to herself,the officer, or her children, the officer's search ofher bedroom was within

the scope ofcommunity caretaking); Smith, 111 Wn.2d at 542(plurality holding that




                                            -12-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



warrantless entry into motel room was justified under the community caretaking

exception when the officer saw an injured person inside)."^

       The majority's bifurcation of the community caretaking function into

emergency aid and ordinary health and safety situations is not only unnecessary, it

is harmful. The majority's holding in this case illustrates the harm to public safety—

forbidding entry into a home to confirm whether someone is injured or dead, and

thus determine whether there is even a "present emergency." Majority at 13, 17.

The majority's rule will preclude officers from rendering aid or assistance when it is

plainly needed. Certainly, a credible report of a possible dead body in a home,

coupled with officers' detection ofa foul odor and signs ofstruggle, and the presence

of a dog in the home, warrants some community caretaking response. It is not

reasonable to say that a dead body presents no "emergency." As one of the

responding officers testified,"[Y]ou can't walk away from this." 1 VRP at 45-46.

       Rather than drawing artificial lines between emergency and nonemergency

community caretaking functions, and finding no emergency here, we should clarify

that the relevant distinction is between law enforcement criminal investigations, on


         It is unclear why the majority finds it important to validate a warrantless home
entry "to retrieve an abandoned,starving animal." Majority at 17 n.2. This is not a claimed
basis for the officers' entry here, and the majority's citation to an animal abuse statute does
not suffice to show authority oflaw under article I, section 7. It may be that a warrantless
entry to retrieve an animal would be justified under the community caretaking function
exception in particular circumstances, but that question is not before us.

                                             -13-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



the one hand,and activities that are undertaken for "'noncriniinal[,] noninvestigatory

purposes,'" on the other. Kinzy, 141 Wn.2d at 387(quoting Kalmas, 133 Wn.2d at

216-17). This latter category defines the community caretaking function, and it

encompasses a variety of situations with varying degrees of need and urgency.

Courts may appropriately assess the lawfulness of each asserted community

caretaking situation based on the totality of its circumstances.

 IV. Upholding the Officers' Entry into Boisselle's Home under the Community
     Caretaking Function Exception Does Not Amount to a "Dead Body"
     Exception to the Warrant Requirement

       Properly applying the community caretaking analysis and guided by the

considerations set out in Kinzy, we must consider whether the officers in this case

       "(1) . . . subjectively believed that someone likely needed assistance for
       health or safety reasons;(2)a reasonable person in the same situation would
       similarly believe that there was a need for assistance; and (3) there was a
       reasonable basis to associate the need for assistance with the place searched."

141 Wn.2d 386-87 (quoting State v. Menz, 75 Wn. App. 351, 354, 880 P.2d 48

(1994), review denied, 125 Wn.2d 1021, 890 P.2d 463 (1995)). I would answer all

three inquiries in the affirmative. The trial court specifically found that the officers

subjectively believed that someone inside "could be dead or injured and therefore

require assistance for health or safety reasons." CP at 362. This belief was

reasonable because the officers knew the residence was associated with a possible

homicide, saw signs of a struggle and missing carpet, and smelled a foul odor they



                                            -14-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



believed could be a decomposing body emanating from the garage area. CP at 356.

Their observations provided a reasonable basis to associate the need for assistance

with the place entered. Furthermore, consistent with the reason for exercising their

community caretaking function, their entry was limited in scope—once officers

discovered the body in the garage, they left the residence and sought a search

warrant. CP at 360; see Mincey v. Arizona, 437 U.S. 385, 392-93, 98 S. Ct. 2408,

57 L. Ed. 2d 290(1978)(holding that officers may conduct warrantless searches to

respond to an emergency but that they must obtain a warrant before searching

beyond the scope of the emergency). I agree with the trial court that the officers'

actions were therefore justified under the community caretaking function exception.

       Holding the entry here to be a constitutionally valid exercise ofthe community

caretaking function does not amount to recognizing a "dead body rule" exception.

Majority at 18-20. It is merely the result of applying our long-standing community

caretaking and pretext analyses, as explained above. The majority's contrary

holding—^that the officers' concern about a possible dead body did not present an

emergency justifying their entry—sets a dangerous precedent that conflicts with

decisions of our sister courts. See United States v. Stafford, 416 F.3d 1068, 1074

(9th Cir. 2005) (holding that the belief that "there might be a dead body" in a

residence constituted an emergency justifying a warrantless search because someone



                                            -15-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)



could be dead or injured); People v. McGee, 140 111. App. 3d 677, 489 N.E.2d 439,

95 111. Dec. 218(1986)(same); Johnson v. Florida, 386 So. 2d 302, 304 (Fla. Dist.

Ct. App. 1980)(same). The District Court ofAppeal ofFlorida in Johnson observed:

      The preservation ofhuman life is paramount to the right of privacy protected
      by search and seizure laws and constitutional guaranties; it is an overriding
      justification for what otherwise may be an illegal entry. It follows that a
      search warrant is not required to legalize an entry by police for the purpose
      of bringing emergency aid to an injured person. Frequently, the report of a
      death proves inaccurate and a spark of life remains sufficient to respond to
      emergency police aid. As a general rule, we think an emergency may be said
      to exist... whenever the police have credible information that an unnatural
      death has, or may have, occurred. And the criterion is the reasonableness of
      the belief ofthe police as to the existence of an emergency, not the existence
      of an emergency in fact.

Id.(quoting Webster v. State, 201 So. 2d 789, 792(Fla. Dist. Ct. App. 1967)).

       While not every situation involving a reported dead body may justify a

warrantless home entry, we should recognize the seriousness of such a report,just

as other courts have. We should evaluate the totality of the circumstances in each

case and not reject as a matter of law application of the community caretaking

function exception in this context.

      I would affirm the Court of Appeals and uphold Boisselle's conviction. The

officers' limited entry into Boisselle's home was justified under the community

caretaking function exception.




                                           -16-
State V. Boisselle, 95858-1 (Stephens, J., dissenting)




                                            -17-